The opinion of the court was delivered by
Johnston, J.:
The appellant was accused of the offense of murder in the first degree, and at the trial was convicted therefor. Among his objections to the conviction he complains of the charge of the court, where the jury are told that—
“A mere difference in the spelling of the name which the deceased bore, and that alleged in the information to have been his name, is immaterial, if the name proved be idem sona/ns, as the law books express it; that is, of the same sound, or sounding the same with the name stated in the information. It is necessary, however, that the name proved should at least be idem sonans with that stated in the information; and this is one of the material averments of the information which the state must establish by the evidence in the case.”

*494
„ „ , „ sra^jmedf identity.

' ceased; instruc *493It is claimed for the appellant that, according to the testimony, the name of the deceased was Constantine Banhart, and not “C. Bernhart,” as alleged in the information, and that therefore the instruction above quoted was inapplicable and erroneous. The deceased and his family were Germans, and the testimony respecting his name was given by his widow and son, and is not entirely satisfactory. The widow testified that the name was “Constantine Benhart,” and the son testi*494fied that the name was spelled “Benhart” and “Banhart,” and that his father spelled it' “Benhart” and “Beanhart.” In other portions of their testimony both of the witnesses have given the name as “ Bernhart.” The neighbors of the deceased, many of whom were witnesses in the case, always spoke of and called him “Bernhart.” In this state of the case it was a question of fact whether the names were the same, or of the same pronounciation, and one which it was proper to submit to the jury. As a general rule the name of the person injured should be stated in the indictment or information with sufficient certainty, so that the accused may know of what offense he is charged; but where a person is so well described, and his name so given that his identity cannot be mistaken, the object of the rule has been accomplished. It is true that the name of “Bernhart” differs somewhat in the spelling from “Beanhart,” “Benhart,” or “Banhart,” yet it is obvious that they are substantially the same name, and from the testimony of the witnesses we conclude that as applied to the deceased they were pronounced substantially alike. It has been held that “Wilkerson” and “Wilkinson,” as well as “Robinson” and “Robertson,” are substantially the same name in derivation and sound. So, too, “ Whyneard ” and “ Winyard” are held to be the same. Also, that “Reynoll” for “Reynolds” is no misnomer, but of the same derivation. So “Blankenship” and “Blackenship,” as well as “Havely” and “Haverly,” were held to be idem sonans. The difference between “Herriman” and “Harriman” is regarded as unimportant; and “Danner” and “Dannaher” are treated as idem sonans. The variance between “Lewis Geroux” and “Louis Girous,” as well as “Sarah P. Tugáw” and “Sarah Tougaw” are held to be immaterial. (Wilkinson v. The State, 13 Mo. 91; The State v. Havely, 21 id. 498; The State v. Blankenship, 21 id. 504; The State v. Bean, 19 Vt. 530; Gahan v. The People, 58 Ill. 160; Cotton v. The State, 4 Tex. 260; Girous v. The State, 29 Ind. 93; Chapman v. The State, 18 Ga. 736.) Prom these authorities and the testimony it appears that *495the appellant has no reason to complain of the instruction given by the court upon the question of idem sonans.
The nest objection which he raises is as to the refusal or the court to charge the jury that —
“ If the jury, or any one of the jury, after consideration of all the evidence in said cause, entertain a reasonable doubt as to whether or not the defendant, S. D. Witt, was present at the time and place of the alleged homicide in the information in this case charged, then it is the duty of the jury to acquit the defendant.”
3 Reasonable rOTiíiSuáng rostiuction. The theory of this instruction is, that if a single member of the jury entertains a reasonable doubt of the defendant’s guilt, an acquittal must follow. In such a case there cannot be a conviction, but it is absurd to say that eleven jurors who may be satisfied of the defendant’s guilt bey0n¿ ap doubt, shall sacrifice their honest convictions and agree to an acquittal because the twelfth juror may for some reason oppose a conviction. This is clearly not the law, and the request was properly refused.
Another instruction asked by the defendant, the refusal of which .is assigned for error, is as follows:
“If any one of the jury, after having considered all the evidence in this case, and after having consulted with his fellow-jurymen, should entertain a reasonable doubt of the defendant’s guilt, or after such consideration and consultation should entertain a reasonable doubt as to whether or not the defendant was present at the time and place of the commission of the alleged homicide, then the jury cannot find the defendant guilty.”
It is conceded by counsel for the state ^that this instruction correctly states the law, and that it was one proper to be given in the case; and the question arises, was its refusal error? In no part of the general charge given by the court is the individual duty and responsibility of each juror stated, or in any way referred to. The jury are instructed as a body, and although the doctrine of reasonable doubt is stated in the general charge, it is addressed to the jury in its collective capacity. Under our system, the verdict must be the concurrent *496judgment of all the members of the jury. It is the duty of the juror to consult and consider the views of his fellow-jurors, but ultimately he must act upon his individual judgment, and as stated in the instruction which was refused, if any one of the jury, after having considered all the evidence, and after having consulted with his fellow-jurymen, should entertain a reasonable doubt of the defendant’s guilt, they cannot convict. Upon this question we have a case recently decided by the supreme court of Indiana, that is almost exactly in point— Castle v. The State, 75 Ind. 146. There, the appellant was indicted for assault with the intent to murder another. The trial court refused to instruct the jury that—
“If any one of the jury, after having considered all the evidence, and after having consulted with his fellow-jurymen, should entertain such reasonable doubt, the jury cannot in such case find the defendant guilty.”
It will be noticed that the language of the instruction is almost identical with the one refused in this case. Notwithstanding that the same idea had been stated to the jury as a body in the general charge, the refusal of the special instruction was held by that court to be reversible error. In deciding the case the court said that—
“ The law, where a criminal is tried, contemplates the concurrence of twelve minds in the conclusion of guilt before a conviction can be had. Each juror must be satisfied beyond a reasonable doubt of the defendant’s guilt before he can under his oath consent to a verdict of guilty. The proposition embodied in the charge asked, that if any one of the jury, after having considered all the evidence, and after having consulted with his fellow-jurymen, entertains such reasonable doubt, the jury cannot in such case find the defendant guilty, is correct in point of law. (See Clem v. The State, 42 Ind. 420.) The charge seems to have been in other respects correct, and we are of opinion that it should have been given. Each juror should feel the responsibility resting upon him as a member of the body, and should realize that his own mind must be convinced of the defendant’s guilt beyond a reasonable doubt before he can consent to a verdict of guilty. We think, notwithstanding the general charge of the court, the defendant *497had the right to have the charge asked given, thus specifically calling the attention of each juror to the duty and responsibility resting upon him, as well as to the legal rights of the defendant.”
4 Duty of each ofTns’truction —enoi. It is impossible to distinguish that case from the one before us, or to avoid the force of that decision, and we incline to follow it. A reversal of the judgment is a necessary result, unless we can say that the error of ^he court ¿lid not prejudicially affect the substantial rights of the defendant. There is a much greater reason for a careful observance of the rights of the defendant in this case than in the one cited. In the case in hand the defendant is charged with willful murder, against which the severest penalty of the law is declared. The testimony upon which the conviction was obtained is wholly circumstantial, and from a careful consideration of the testimony as it is presented to us in the record, the question of the guilt of the defendant appears to us to be a close one, although we would regard the testimony as sufficient to sustain the verdict if there was no error in the proceedings. Yet, after an attentive study of the case, we are unable to say that the erroneous ruling did not operate to the prejudice of the defendant. As there must be a new trial, we forbear making any comment upon the testimony in the case.
Some other objections are made by the defendant, which we regard as without force.
For the error mentioned, the judgment of the district court will be reversed, and the cause remanded for a new trial.
Horton, C. J.:
I do not agree with the fourth subdivision of the syllabus of this case, nor with the language of the opinion supporting the same.
Of course in a criminal case each juror must be satisfied beyond a reasonable doubt of the defendant’s guilt, before he can, under his oath, consent to a verdict of guilty, and each juror should feel the responsibility resting upon him as a member of the body; but in this case, I do not think the members of the jury were misled in any manner as to their *498individual duty and responsibility. And I further think that the failure of the trial court to give the special instruction referred to in the fourth subdivision of the syllabus, as to the individual duty and responsibility resting upon each member of the jury, not material error. On an appeal of a criminal case this court must give judgment without regard to technical errors or defects, or to exceptions which do not aifect the substantial rights of the parties. The jury were addressed by the district judge, in the charge, as “gentlemen of the jury,” and therefore the instructions were to the jury individually, as well as collectively. When the district judge, addressing the jury, used the word “you,” he spoke to each member of the jury individually, as well as in their collective capacity.
Again, I am inclined to believe that there is no one thing more strongly inculcated in the mind of the average American juror than his right to disagree with every other member of the jury; in other words, as a rule, each juror is self-conscious that a verdict is the expression of the concurrence of individual judgments, and that he is not to set aside or waive his own judgment of the facts, as they are presented to him in the evidence adduced, because some one else of the jury, or even all the other members of the jury, have arrived at a different conclusion. If the jury in this case had been erroneously directed, as in The State v. Bybee, 17 Kas. 462, or as in Clem v. The State, 42 Ind. 420, referred to in the case of Castle v. The State, 75 Ind. 146, I would unhesitatingly be in favor of reversing the judgment of the trial court. In both those cases, however, the jury were instructed to yield their individual judgments, and thereby compromise upon a verdict. JSTo such instructions were given in this case as in The State v. Bybee, or Clem v. The State. Further than this, in order that the defendant may be satisfied that the verdict rendered against him is the verdict of each individual member of the jury, the statute gives him the right, when the verdict is announced, to have the jury polled, and thereupon each juror is asked if the verdict returned is his (individual) verdict. *499If any juror answers in the negative, the jury must again be sent out, for further deliberation.